Order entered December 6, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00305-CV

                           MARK GROBA, Appellant

                                         V.

                      CITY OF GALENA PARK, Appellee

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-01826

                                      ORDER

      Before the Court is appellant’s December 2, 2021 final unopposed motion

for extension of time to file his brief. We GRANT the motion and ORDER the

brief received December 3, 2021 filed as of the date of this order.

                                              /s/   CRAIG SMITH
                                                    JUSTICE